Exhibit 10.6

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
October 27, 2020, by and among Bluescape Opportunities Acquisition Corp., a
Cayman Islands exempted company (the “Company”), and Bluescape Sponsor LLC, a
Delaware Limited Liability Company (the “Purchaser”).

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a draft registration statement on Form S-1 (File No. 333-248551)
(the “Registration Statement”) for its initial public offering (“IPO”) of units
(the “Units”) at a price of $10.00 per Unit, each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (a “Class A Share”),
and one-half of one redeemable warrant, where each whole redeemable warrant is
exercisable to purchase one Class A Share at an exercise price of $11.50 per
share;

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, units (the “Forward
Purchase Securities”) comprised of one Class A Share and one-half of one warrant
to purchase one Class A Share (the “Forward Purchase Warrants”) at an exercise
price of $11.50 on the terms and conditions set forth herein; and

 

WHEREAS, the Company has entered into or intends to concurrently with entering
into this Agreement enter into an agreement in the form of this Agreement (the
“Zimmer Forward Purchase Agreement”) with ZP Master Utility Fund, Ltd., a Cayman
Islands exempted company (the “Zimmer Entity”) for the purchase by Sponsor of
27,000,000 units, at a price of $10.00 per unit, each comprised of one Class A
Share and one-half of one warrant to purchase one Class A Share at an exercise
price of $11.50 (the “Zimmer Forward Purchase Securities”) immediately prior to
the Business Combination Closing.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.            Sale and Purchase.

 

(a)            Forward Purchase Securities.

 

(i)            The Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, up to a maximum of 3,000,000 Forward
Purchase Securities (the “Maximum Units”) at a purchase price of $10.00 per
Forward Purchase Security, up to a maximum aggregate purchase price of
$30,000,000 (the “FPS Purchase Price”).

 





 

 

(ii)            Each Forward Purchase Warrant will have the same terms as the
Company’s private placement warrants, purchased by the Zimmer Entity and
Purchaser in a private placement occurring simultaneously with the closing of
the IPO, and will be subject to the terms and conditions of the Warrant
Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”).

 

(iii)            The number of Forward Purchase Securities to be issued and sold
by the Company and purchased by the Purchaser hereunder shall be determined as
follows:

 

(1)            As soon as reasonably practicable, but in no event less than ten
(10) Business Days prior to the Company’s entry into a definitive agreement for
the Business Combination (the “Business Combination Agreement”), the Company
shall provide the Purchaser with notice (the “Initial Company Notice”) that it
desires the Purchaser to purchase the Maximum Units pursuant to this Agreement
in connection with the Business Combination Closing. Following delivery of the
Initial Company Notice, the Company shall provide the Purchaser with such other
information as the Purchaser (or any applicable Transferee pursuant to
Section 4(b) hereof) may reasonably request so that the Purchaser (or such
Transferee) may seek the approval of its investment committee to consummate the
purchase of the Forward Purchase Securities hereunder.

 

(2)            Within five (5) Business Days after receipt of the Initial
Company Notice, the Purchaser shall provide the Company with notice (the
“Initial Purchaser Notice”) of the decision of its investment committee as to
the number of Forward Purchase Securities it wishes to purchase pursuant to this
Agreement, if any, which shall not exceed the Maximum Units, which notice shall
constitute the binding obligation of the Purchaser to purchase such number of
Forward Purchase Securities, subject to the terms and conditions of this
Agreement.

 

(3)            At least two (2) Business Days before the Business Combination
Closing, the Company shall provide the Purchaser with an updated notice (the
“Final Company Notice”) including:

 

a.            its determination, based on the actual number of Public Shares (as
defined below) validly submitted for redemption or other changes in the cash
requirements, of the number of Forward Purchase Securities that it desires the
Purchaser to purchase pursuant to this Agreement;

 

b.            the anticipated date of the Business Combination Closing; and

 

c.            instructions for wiring the FPS Purchase Price.

 

(4)            At least one (1) Business Day before the Business Combination
Closing, the Purchaser shall provide the Company with an updated notice (the
“Final Purchaser Notice”) of the number of Forward Purchase Securities it will
be obligated to purchase pursuant to this Agreement, with no further
notification or confirmation necessary from the Company, which number (x) shall
not be less than the lesser of (A) the number of Forward Purchase Securities
that the Purchaser was obligated to purchase pursuant to Section 1(a)(iii)(2) as
indicated in the Initial Purchaser Notice and (B) the number of Forward Purchase
Securities that the Company desires the Purchaser to purchase as specified in
the Final Company Notice and (y) may be, at the option of the Purchaser, up to
the Maximum Units.

 



 2 

 

 

(iv)            In the event that any Business Combination Agreement is
terminated or the transaction contemplated thereby is abandoned, the procedures
completed pursuant to clause (iii) above to determine the number of Forward
Purchase Securities to be purchased by the Purchaser in connection with such
Business Combination Agreement shall be disregarded and the provisions of clause
(iii) above must be separately completed for each Business Combination Agreement
entered into by the Company.

 

(v)            The closing of the sale of Forward Purchase Securities (the
“Forward Closing”) shall be held on the same date and concurrently with the
Business Combination Closing (such date being referred to as the “Forward
Closing Date”). At least one (1) Business Day prior to the Forward Closing Date,
the Purchaser shall deliver to the Company the FPS Purchase Price for the
Forward Purchase Securities by wire transfer of U.S. dollars in immediately
available funds to the account specified by the Company in the Final Company
Notice to be held in escrow until the Forward Closing. Immediately prior to the
Forward Closing on the Forward Closing Date, (i) the FPS Purchase Price shall be
released from escrow automatically and without further action by the Company or
the Purchaser, and (ii) upon such release, the Company shall issue the Forward
Purchase Securities to the Purchaser in book-entry form, free and clear of any
liens or other restrictions whatsoever (other than those arising under state or
federal securities laws), registered in the name of the Purchaser (or its
nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur within five (5) Business Days of the date
scheduled for closing, the Forward Closing shall not occur and the Company shall
promptly (but not later than one (1) Business Day thereafter) return the FPS
Purchase Price to the Purchaser. For purposes of this Agreement, “Business Day”
means any day, other than a Saturday or a Sunday, that is neither a legal
holiday nor a day on which banking institutions are generally authorized or
required by law or regulation to close in the City of New York, New York.

 

(b)            Delivery of Forward Purchase Securities.

 

(i)            The Company shall register the Purchaser as the owner of the
Forward Purchase Securities purchased by the Purchaser hereunder in the register
of members of the Company and with the Company’s transfer agent by book entry on
or promptly after (but in no event more than two (2) Business Days after) the
date of the Forward Closing.

 

(ii)            Each register and book entry for the Forward Purchase Securities
purchased by the Purchaser hereunder shall contain a notation, and each
certificate (if any) evidencing the Forward Purchase Securities shall be stamped
or otherwise imprinted with a legend, in substantially the following form:

 



 3 

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

 

(c)            Legend Removal. If the Forward Purchase Securities are eligible
to be sold without restriction under, and without the Company being in
compliance with the current public information requirements of, Rule 144 under
the Securities Act of 1933, as amended (the “Securities Act”), then at the
Purchaser’s request, the Company will, at its sole expense, cause the Company’s
transfer agent to remove the legend set forth in Section 1(b)(ii) hereof. In
connection therewith, if required by the Company’s transfer agent, the Company
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent, that authorize and direct the
transfer agent to transfer such Forward Purchase Securities without any such
legend; provided, however, that the Company will not be required to deliver any
such opinion, authorization or certificate or direction if it reasonably
believes that removal of the legend could reasonably be expected to result in or
facilitate transfers of Forward Purchase Securities in violation of applicable
law.

 

(d)            Registration Rights. The Purchaser shall have registration rights
with respect to the Forward Purchase Securities as set forth on Exhibit A (the
“Registration Rights”).

 

2.            Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows, as of the date hereof:

 

(a)            Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b)            Authorization. The Purchaser has full power and authority to
enter into this Agreement. This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights may be limited by applicable federal or
state securities laws.

 

(c)            Governmental Consents and Filings. Assuming that the Business
Combination Agreement and the transactions contemplated thereby and hereby will
be structured in a manner such that the consent of the Federal Energy Regulatory
Commission pursuant to Section 203 of the Federal Power Act will not be required
in connection therewith, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required (other than a
potential Hart-Scott-Rodino Antitrust Improvements Act of 1976 filing) on the
part of the Purchaser in connection with the consummation of the transactions
contemplated by this Agreement.

 



 4 

 

 

(d)            Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.

 

(e)            Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Forward Purchase Securities to be acquired by the Purchaser
will be acquired for investment for the Purchaser’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and that the Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities. If the
Purchaser was formed for the specific purpose of acquiring the Forward Purchase
Securities, each of its equity owners is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f)            Disclosure of Information. The Purchaser has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the offering and sale of the Forward Purchase Securities, as
well as the terms of the IPO, with the Company’s management.

 

(g)            Restricted Securities. The Purchaser understands that the offer
and sale of the Forward Purchase Securities to the Purchaser has not been, and
will not be, registered under the Securities Act, by reason of a specific
exemption from the registration provisions of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Purchaser’s representations as expressed herein. The Purchaser
understands that the Forward Purchase Securities are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Purchaser must hold the Forward Purchase Securities indefinitely
unless they are registered with the SEC and qualified by state authorities, or
an exemption from such registration and qualification requirements is available.
The Purchaser acknowledges that the Company has no obligation to register or
qualify the Forward Purchase Securities, or any Class A Shares into which the
Forward Purchase Securities may be converted into or exercised for, for resale,
except pursuant to the Registration Rights. The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for the IPO with the SEC. The Purchaser understands that the offering
of the Forward Purchase Securities hereunder is not, and is not intended to be,
part of the IPO, and that the Purchaser will not be able to rely on the
protection of Section 11 of the Securities Act with respect to such offering of
the Forward Purchase Securities.

 



 5 

 

 

(h)            No Public Market. The Purchaser understands that no public market
now exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

 

(i)            High Degree of Risk. The Purchaser understands that its agreement
to purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

 

(j)            Accredited Investor. The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k)            Foreign Investors. If the Purchaser is not a United States person
(as defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Forward Purchase Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Forward Purchase Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Forward Purchase Securities. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Forward
Purchase Securities will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

 

(l)            No General Solicitation. Neither the Purchaser, nor, to its
knowledge, any of its officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including through a broker or
finder, (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

 

(m)            Residence. The principal place of business of the Purchaser is
the office located at the address of the Purchaser set forth in
Section 8(a) hereof.

 

(n)            Non-Public Information. The Purchaser acknowledges its
obligations under applicable securities laws with respect to the treatment of
material non-public information relating to the Company.

 



 6 

 

 

(o)            Adequacy of Financing. At the time of the Forward Closing, the
Purchaser will have available to it sufficient funds to satisfy its obligations
under this Agreement.

 

(p)            Affiliation of Certain FINRA Members. The Purchaser is neither a
person associated nor affiliated with any underwriter of the IPO or, to its
actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO.

 

(q)            No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the offering, sale and purchase of the Forward Purchase
Securities, and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 3 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Purchaser Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by the Company, any person on behalf of the Company or any of the
Company’s affiliates (collectively, the “Company Parties”).

 

3.            Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)            Incorporation and Corporate Power. The Company is an exempted
company duly incorporated and validly existing and in good standing under the
laws of the Cayman Islands and has all requisite corporate power and authority
to carry on its business as presently conducted and as proposed to be conducted.
The Company has no subsidiaries.

 

(b)            Capitalization. The authorized share capital of the Company
consists, as of the date hereof, of:

 

(i)            500,000,000 Class A Shares, none of which are issued and
outstanding;

 

(ii)            50,000,000 Class B ordinary shares of the Company, par value
$0.0001 per share, 20,125,000 of which are issued and outstanding; and all of
the outstanding Class B ordinary shares of the Company have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable laws; and

 

(iii)            5,000,000 preference shares, par value $0.0001 per share, none
of which are issued and outstanding.

 

(c)            Authorization. All corporate action required to be taken by the
Company’s Board of Directors and shareholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Securities at
the Forward Closing, and the securities issuable upon conversion or exercise of
the Forward Purchase Securities, has been taken or will be taken prior to the
Forward Closing, as applicable. All action on the part of the shareholders,
directors and officers of the Company necessary for the execution and delivery
of this Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the Forward Closing, and the issuance and
delivery of the Forward Purchase Securities and the securities issuable upon
conversion or exercise of the Forward Purchase Securities has been taken or will
be taken prior to the Forward Closing, as applicable. This Agreement, when
executed and delivered by the Company, shall constitute the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

 



 7 

 

 

(d)            Valid Issuance of Forward Purchase Securities.

 

(i)            The Forward Purchase Securities, when issued, sold and delivered
in accordance with the terms and for the consideration set forth in this
Agreement and registered in the register of members of the Company, and the
securities issuable upon conversion or exercise of the Forward Purchase
Securities, when issued in accordance with the terms of the Forward Purchase
Securities and this Agreement, and registered in the register of members of the
Company, will be validly issued, fully paid and nonassessable and free of all
preemptive or similar rights, liens, encumbrances and charges with respect to
the issue thereof and restrictions on transfer other than restrictions on
transfer specified under this Agreement, applicable state and federal securities
laws and liens or encumbrances created by or imposed by the Purchaser. Assuming
the accuracy of the representations of the Purchaser in this Agreement and
subject to the filings described in Section 3(e) below, the Forward Purchase
Securities will be issued in compliance with all applicable federal and state
securities laws.

 

(ii)            No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which
Rule 506(d)(2)(ii)—(iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any Person listed in the first paragraph
of Rule 506(d)(1).

 

(e)            Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
any filings pursuant to Regulation D of the Securities Act, applicable state
securities laws, and pursuant to the Registration Rights.

 

(f)            Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of the Company’s memorandum and articles of
association, as they may be amended from time to time (the “Articles”) or its
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which the Company is bound,
(iii) under any note, indenture or mortgage to which the Company is a party or
by which the Company is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which the Company is bound
or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

 



 8 

 

 

(g)            Operations. As of the date hereof, the Company has not conducted,
and prior to the IPO Closing the Company will not conduct, any operations other
than organizational activities and activities in connection with the IPO and
offering of the Forward Purchase Securities.

 

(h)            Foreign Corrupt Practices. Neither the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(i)            Compliance with Anti-Money Laundering Laws. The operations of the
Company are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all applicable U.S. and
non-U.S. anti-money laundering laws, rules and regulations, including those of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
Patriot Act of 2001 and the applicable money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(j)            Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

 

(k)            No General Solicitation. Neither the Company, nor any of its
officers, directors, employees, agents or shareholders has either directly or
indirectly, including through a broker or finder, (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.

 

(l)            Issuance Totals. Prior to or concurrently with the execution and
delivery of this Agreement the Company has or is entering into the Sponsor
Forward Purchase Agreement.

 



 9 

 

 

(m)            No Other Representations and Warranties; Non-Reliance. Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, none of the Company
Parties has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the offering, sale and
purchase of the Forward Purchase Securities, the IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

 

4.            Additional Agreements, Acknowledgements and Waivers of the
Purchaser.

 

(a)            Trust Account.

 

(i)            The Purchaser hereby acknowledges that it is aware that the
Company will establish a trust account (the “Trust Account”) for the benefit of
its public shareholders upon the IPO Closing. The Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares issued in the IPO (the “Public Shares”) held by it.

 

(ii)            The Purchaser hereby agrees that it shall have no right of
set-off or any right, title, interest or claim of any kind (“Claim”) to, or to
any monies in, the Trust Account, and hereby irrevocably waives any Claim to, or
to any monies in, the Trust Account that it may have now or in the future,
except for redemption and liquidation rights, if any, the Purchaser may have in
respect of any Public Shares held by it. In the event the Purchaser has any
Claim against the Company under this Agreement, the Purchaser shall not pursue
such Claim against the Trust Account or against the property or any monies in
the Trust Account, except for redemption and liquidation rights, if any, the
Purchaser may have in respect of any Public Shares held by it.

 

(b)            No Short Sales. The Purchaser hereby agrees that neither it, nor
any person or entity acting on its behalf or pursuant to any understanding with
it, will engage in any Short Sales with respect to securities of the Company
prior to the Business Combination Closing. For purposes of this Section 4(b),
“Short Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all types of direct and indirect
stock pledges (other than pledges in the ordinary course of business as part of
prime brokerage arrangements), forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers.

 

(c)            Voting. The Purchaser hereby agrees that if the Company seeks
shareholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class A Shares
owned by it in favor of any proposed Business Combination. If the Purchaser
fails to vote any Class A Shares it is required to vote hereunder in favor of a
Proposed Business Combination, the Purchaser hereby grants hereunder to the
Company and any representative designated by the Company without further action
by the Purchaser a limited irrevocable power of attorney to effect such vote on
behalf of the Purchaser, which power of attorney shall be deemed to be coupled
with an interest.

 



 10 

 

 

5.            Additional Agreements of the Company.

 

(a)            No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the IPO Closing, constitute material non-public information of the Company.

 

(b)            NYSE Listing. The Company will use commercially reasonable
efforts to effect and maintain the listing of the Class A Shares on the NYSE (or
another national securities exchange).

 

(c)            No Amendments to the Articles. The amended and restated
memorandum and articles of association of the Company will be in substantially
the same form of Exhibit B hereto and will not be amended in any material
respect prior to the IPO Closing without the Purchaser’s prior written consent.

 

6.            Forward Closing Conditions.

 

(a)            The obligation of the Purchaser to purchase the Forward Purchase
Securities at the Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Purchaser:

 

(i)            The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)            The Purchaser and any applicable Transferee shall have obtained
the approval of its respective investment committee to consummate the purchase
of the FPS Purchase Price;

 

(iii)           The Company shall have delivered to such Purchaser a certificate
evidencing the Company’s good standing as a Cayman Islands exempted company, as
of a date within ten (10) Business Days of the Business Combination Closing;

 

(iv)           The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on the Company or its ability to consummate
the transactions contemplated by this Agreement;

 



 11 

 

 

(v)            The Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing;

 

(vi)            No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities; and

 

(vii)           Sponsor shall have performed, satisfied and complied in all
respects with its obligations under the Sponsor Forward Purchase Agreement and
shall have concurrently funded the purchase of the Sponsor Forward Purchase
Securities concurrently with the purchase of the Forward Purchase Securities
pursuant to this Agreement.

 

(b)            The obligation of the Company to sell the Forward Purchase
Securities at the Forward Closing under this Agreement shall be subject to the
fulfillment, at or prior to the Forward Closing of each of the following
conditions, any of which, to the extent permitted by applicable laws, may be
waived by the Company:

 

(i)            The Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of the Forward
Purchase Securities;

 

(ii)           The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Forward Closing, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on the Purchaser or its ability to consummate
the transactions contemplated by this Agreement;

 

(iii)          The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

 

(iv)          No order, writ, judgment, injunction, decree, determination, or
award shall have been entered or threatened by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities.

 



 12 

 



 

7.            Termination. This Agreement may be terminated at any time prior to
the Forward Closing: 

 

(a)            by mutual written consent of the Company and the Purchaser; or

 

(b)            automatically

 

(i)            if the IPO is not consummated on or prior to twelve months from
the date of this Agreement; or

 

(ii)           if the Business Combination is not consummated within 24 months
from the IPO Closing, or such later date as may be approved by the Company’s
shareholders in accordance with the Articles.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser in accordance with written instructions provided by the Purchaser
to the Company, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Section 4(a) shall survive
termination of this Agreement.

 

8.            General Provisions.

 

(a)            Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt.

 

(i)            All communications sent to the Company shall be sent to:
Bluescape Opportunities Acquisition Corp., 200 Crescent Court, 19th Floor,
Dallas, Texas 75201, Attn: C. John Wilder, email: cjwilder@bluescapegroup.com,
with a copy to the Company’s counsel at: Kirkland & Ellis LLP, 601 Lexington
Avenue, New York, New York 10022, Attn: Christian O. Nagler, Esq. and Brooks W.
Antweil, email: cnagler@kirkland.com and brooks.antweil@kirkland.com, fax: (212)
446-4900, or to such e-mail address, facsimile number (if any) or address as
subsequently modified by written notice given in accordance with this
Section 8(a).

 

(ii)            All communications to the Purchaser shall be sent to shall be
sent to: Bluescape Sponsor LLC, 200 Crescent Court, 19th Floor, Dallas, Texas
75201, Attn: C. John Wilder, email: cjwilder@bluescapegroup.com, with a copy to
the Purchaser’s counsel at: Kirkland & Ellis LLP, 601 Lexington Avenue, New
York, New York 10022, Attn: Christian O. Nagler, Esq. and Brooks W. Antweil,
email: cnagler@kirkland.com and brooks.antweil@kirkland.com, fax: (212)
446-4900, or to such e-mail address, facsimile number (if any) or address as
subsequently modified by written notice given in accordance with this
Section 8(a).

 



 13 

 

 

(b)            No Finder’s Fees. Other than fees payable to the underwriters of
the IPO or any other investment bank or financial advisor who assists the
Company in sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)            Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Forward
Closing.

 

(d)            Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(e)            Successors. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)            Assignments. Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written consent of the other party.
Notwithstanding the foregoing, the Purchaser may assign and delegate all or a
portion of its rights and obligations to purchase the Forward Purchase
Securities to one or more other persons upon the consent of the Company (which
consent shall not be unreasonably conditioned, withheld or delayed); provided,
however, that no consent of the Company shall be required if such assignment or
delegation is to an affiliate of the Purchaser; provided, further, that no such
assignment or delegation shall relieve the Purchaser of its obligations
hereunder and the Company shall be entitled to pursue all rights and remedies
against the Purchaser subject to the terms and conditions hereof.

 

(g)            Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 



 14 

 

 

(h)            Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(i)            Governing Law. This Agreement, the entire relationship of the
parties hereto, and any dispute between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.

 

(j)            Jurisdiction. The parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (ii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in state courts of New York or the United States District Court for the
Southern District of New York, and (iii) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

(k)            Waiver of Jury Trial. The parties hereto hereby waive any right
to a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

(l)            Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except with the prior written consent of the
Company and the Purchaser.

 

(m)            Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)            Expenses. Each of the Company and the Purchaser will be
responsible for payment of its own costs and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
consummation of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants. The Company shall be responsible for the fees of its transfer
agent; stamp taxes and all of The Depository Trust Company’s fees associated
with the issuance and resale of the Forward Purchase Securities and the
securities issuable upon conversion or exercise of the Forward Purchase
Securities.

 



 15 

 

 

(o)            Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)            Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)            Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

 

(r)            Specific Performance. The Purchaser agrees that irreparable
damage may occur in the event any provision of this Agreement was not performed
by the Purchaser in accordance with the terms hereof and that the Company shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 

[Signature Page Follows]

 



 16 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 

PURCHASER:

 

BLUESCAPE SPONSOR LLC

 

 

By:/s/ C. John Wilder   Name:C. John Wilder   Title:Executive Chairman  

 

 

COMPANY:

 

BLUESCAPE OPPORTUNITIES ACQUISITION CORP.

 

 

By:/s/ C. John Wilder   Name:C. John Wilder   Title:Chief Executive Officer  

 

 

[Signature Page to Forward Purchase Agreement]

 





 

 

Exhibit A

 

Registration Rights

 

1.            Within thirty (30) days after the Business Combination Closing,
the Company shall use reasonable best efforts (i) to file a registration
statement on Form S-3 for a secondary offering (including any successor
registration statement covering the resale of the Registrable Securities, a
“Resale Shelf”) of (x) the Class A Shares and Forward Purchase Warrants (and
underlying Class A Shares) comprising the Forward Purchase Securities and
(y) any other equity security of the Company issued or issuable with respect to
the securities referred to in clause (x) by way of a share capitalization or
share split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization (collectively, for so long as such
securities are held by the Purchaser or its assignees under the Agreement (each,
a “Holder”), the “Registrable Securities”) pursuant to Rule 415 under the
Securities Act; provided that if Form S-3 is unavailable for such a
registration, the Company shall register the resale of the Registrable
Securities on another appropriate form and undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, (ii) to cause the
Resale Shelf to be declared effective under the Securities Act promptly
thereafter, but in no event later than sixty (60) days after the initial filing
of the Resale Shelf, and (iii) to maintain the effectiveness of such Resale
Shelf with respect to the Registrable Securities until the earliest of (A) the
date on which such securities are no longer Registrable Securities and (B) the
date all of the Registrable Securities covered by the Resale Shelf can be sold
publicly without restriction or limitation under Rule 144 under the Securities
Act and without the requirement to be in compliance with Rule 144(c)(1) under
the Securities Act.

 

2.            The Holders may, after the Resale Shelf becomes effective, deliver
a written notice to the Company (the “Underwritten Offering Notice”) specifying
that the sale of some or all of the Registrable Securities subject to the Resale
Shelf is intended to be conducted through a firm commitment underwritten
offering (an “Underwritten Offering”); provided, however, that the Holders of
Registrable Securities may not, without the Company’s prior written consent,
(i) launch an Underwritten Offering the anticipated gross proceeds of which
shall be less than $10,000,000 (unless the Holders are proposing to sell all of
their remaining Registrable Securities), (ii) launch more than three
Underwritten Offerings at the request of the Holders within any three-hundred
sixty-five (365) day-period or (iii) launch an Underwritten Offering within the
period commencing fourteen (14) days prior to and ending two (2) days following
the Company’s scheduled earnings release date for any fiscal quarter or year. In
the event of an Underwritten Offering, the Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering shall select the managing underwriter(s) for the
Underwritten Offering; provided that the choice of such managing
underwriter(s) shall be subject to the consent of the Company, which is not to
be unreasonably withheld, conditioned or delayed. If the underwriter(s) for any
Underwritten Offering pursuant to this paragraph 2 of this Exhibit A (each, a
“Secondary Offering”) advise the Company and the Holders that, in their good
faith opinion, marketing factors require a limitation on the number of
securities that may be included in such Secondary Offering, the number of
securities to be so included shall be allocated as follows: (i) first, to the
Holders that have requested to participate in such Secondary Offering, allocated
pro rata among such Holders on the basis of the percentage of the Registrable
Securities requested to be included in such Secondary Offering by such Holders,
and (ii) second, to the holders of any other securities of the Company that have
been requested to be so included.

 



 A-1 

 

 

3.            Upon receipt of prior written notice by any Holder that they
intend to effect a sale of Registrable Securities held by them as are then
registered pursuant to the Resale Shelf, the Company shall use its reasonable
best efforts to cooperate in such sale (whether or not such sale constitutes an
Underwritten Offering), including by amending or supplementing the prospectus
related to such Resale Shelf as may be reasonably requested by such Holder for
so long as such Holder holds Registrable Securities.

 

4.            In the event the Company is prohibited by applicable rule,
regulation or interpretation by the staff (the “Staff”) of the Securities and
Exchange Commission (the “SEC”) from registering all of the Registrable
Securities on the Resale Shelf or the Staff requires that any Holder be
specifically identified as an “underwriter” in order to permit such registration
statement to become effective, and such Holder does not consent in writing to
being so named as an underwriter in such registration statement, the number of
Registrable Securities to be registered on the Resale Shelf will be reduced on a
pro rata basis among all Holders to be so included, unless otherwise required by
the Staff, so that the number of Registrable Securities to be registered is
permitted by the Staff and such Holder is not required to be named as an
“underwriter”; provided, that any Registrable Securities not registered due to
this paragraph 4 shall thereafter as soon as allowed by the SEC guidance be
registered to the extent the prohibition no longer is applicable.

 

5.            If at any time the Company proposes to file a registration
statement (a “Registration Statement”) on its own behalf, or on behalf of any
other Persons who have registration rights (“Other Holders”), relating to an
Underwritten Offering of ordinary shares (a “Company Offering”), then the
Company will provide the Holders with notice in writing (an “Offer Notice”) at
least five (5) Business Days prior to such filing, which Offer Notice will offer
to include in the Registration Statement the Registrable Securities held by each
Holder (the “Piggyback Securities”). Within three (3) Business Days after
receiving the Offer Notice, each Holder may make a written request (a “Piggyback
Request”) to the Company to include some or all of such Holder’s Registrable
Securities in the Registration Statement. If the underwriter(s) for any Company
Offering advise the Company that, in their good faith opinion, marketing factors
require a limitation on the number of securities that may be included in the
Company Offering, the number of securities to be so included shall be allocated
as follows: (i) first, to the Company and the Other Holders, if any; and
(ii) second, to the Holders and any other holders of similar piggyback rights,
based pro rata on the value of the securities requested to be sold in such
Company Offering by each requesting holder.

 

6.            In connection with any Underwritten Offering, the Company shall
enter into such customary agreements and take all such other actions in
connection therewith (including those requested by Holders representing a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering) in order to facilitate the disposition of such
Registrable Securities as are reasonably necessary or required, and in such
connection enter into a customary underwriting agreement that provides for
customary opinions, comfort letters and officer’s certificates and other
customary deliverables.

 

7.            The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
7, “Registration Expenses” shall mean the out-of-pocket expenses of any
Secondary Offering and any Company Offering, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA and any securities exchange on which the
Registrable Securities are then listed); (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
counsel for the underwriters in connection with blue sky qualifications of the
Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company;
(v) reasonable fees and disbursements of all independent registered public
accountants of the Company; and (vi) reasonable fees and expenses of one
(1) legal counsel selected by Holders representing a majority-in-interest of the
Registrable Securities participating in any such Secondary Offering not to
exceed $200,000 per Secondary Offering, but shall not include any incremental
selling expenses relating to the sale of Registrable Securities, such as
underwriters’ commissions and discounts, brokerage fees, underwriter marketing
costs and, other than as set forth in clause (vi) of this paragraph 7, the fees
and expenses of any legal counsel representing the Holders; and provided that
the Company shall only be responsible for expenses under clause (vi) with
respect to three Secondary Offerings in any consecutive three-hundred sixty-five
(365) day-period.

 



 A-2 

 

 

8.            The Company may suspend the use of a prospectus included in the
Resale Shelf by furnishing to the Holders a written notice (“Suspension Notice”)
stating that in the good faith judgment of the Company, it would be either
(i) prohibited by the Company’s insider trading policy (as if the Holders were
covered by such policy) or (ii) materially detrimental to the Company and its
shareholders for such prospectus to be used at such time. The Company’s right to
suspend the use of such prospectus under clause (ii) of the preceding sentence
may be exercised for a period of not more than ninety (90) days after the date
of such notice to the Holders; provided such period may be extended for an
additional thirty (30) days with the consent of Holders representing a
majority-in-interest of the Registrable Securities, which consent shall not be
unreasonably withheld; provided further, that such right to suspend the use of a
prospectus shall be exercised by the Company not more than once in any twelve
(12) month period. The Holders shall not effect any sales of Registrable
Securities pursuant to the Resale Shelf at any time after they have received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below). The Holders may recommence effecting sales of the
Registrable Securities pursuant to the Resale Shelf following further written
notice to such effect (an “End of Suspension Notice”) from the Company to the
Holders. The Company shall act in good faith to permit any suspension period
contemplated by this paragraph 8 to be concluded as promptly as reasonably
practicable.

 

9.            The Holders agree that, except as required by applicable law, the
Holders shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a Holder of
Registrable Securities in breach of the terms of this Agreement.

 

10.            The Company shall indemnify and hold harmless the Holders, their
respective directors and officers, partners, members, managers, employees,
agents, and representatives and each person, if any, who controls a Holder
within the meaning of the Securities Act and the Exchange Act and any agent
thereof (collectively, “Indemnified Persons”), to the fullest extent permitted
by applicable law, from and against any losses, claims, damages, liabilities,
joint or several, costs (including reasonable costs of preparation and
reasonable attorneys’ fees) and expenses, judgments, fines, penalties, interest,
settlements or other amounts arising from any and all claims, demands, actions,
suits or proceedings, whether civil, criminal, administrative or investigative,
in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(collectively, “Losses”), promptly as incurred, arising out of, based upon or
resulting from any untrue statement or alleged untrue statement of any material
fact contained in the Resale Shelf (or any amendment or supplement thereto), the
related prospectus, or any amendment or supplement thereto, or arise out of, are
based upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable in any such case or to
any Indemnified Person to the extent that any such Loss arises out of, is based
upon or results from an untrue statement or alleged untrue statement or omission
or alleged omission or so made in reliance upon or in conformity with
information furnished by or on behalf of such Indemnified Person in writing
specifically for use in the preparation of the Resale Shelf, the related
prospectus, or any amendment or supplement thereto. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Person, and shall survive the transfer of such securities by
the Purchaser.

 



 A-3 

 

 

11.            The Company’s obligation under paragraph 1 of this Exhibit A is
subject to each Holder’s furnishing to the Company in writing such information
as the Company reasonably requests for use in connection with the Resale Shelf,
the related prospectus, or any amendment or supplement thereto. Each Holder
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
expressly for inclusion in such Resale Shelf, related prospectus or amendment or
supplement thereto, as applicable; provided that the obligation to indemnify
shall be individual, not joint and several, and shall be limited to the net
amount of proceeds received by the applicable Holder from the sale of
Registrable Securities pursuant to the Resale Shelf.

 

12.            The Company shall cooperate with the Holders, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Holders may reasonably request and registered in such names as
each Holder may request.

 



 A-4 

 

 

13.            If requested by Holders representing a majority-in-interest of
the Registrable Securities, the Company shall as soon as practicable, subject to
any Suspension Notice, (i) incorporate in a prospectus supplement or
post-effective amendment such information as each Holder reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by Holders representing a majority-in-interest of the Registrable
Securities.

 

14.            As long as Registrable Securities are outstanding, the Company,
at all times while it shall be reporting under the Exchange Act, covenants to
file timely (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Sections 13(a) or 15(d) of the Exchange Act, and to
promptly furnish the Holders with true and complete copies of all such filings,
unless filed through the SEC’s EDGAR system. The Company further covenants that
it shall take such further action as the Holders may reasonably request, all to
the extent required from time to time, to enable the Holders to sell the Class A
Shares and Forward Purchase Warrants held by the Holders without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, including providing any legal
opinions, to the extent such exemption is available to the Purchaser at such
time. Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 



 A-5 

 

 

Exhibit B

 

Form of Amended and Restated Memorandum and Articles of Association of the
Company

 

See attached.

 



 B-1 

 